In an action for divorce, the defendant husband appeals from a judgment of the Supreme Court, Queens County, dated April 30, 1975, which, inter alia, (1) granted plaintiff a divorce on the ground of cruel and inhuman treatment and (2) awarded her $50 a week as alimony, $30 a week as support for each of the children and a $1,000 counsel fee. Judgment affirmed, with costs. In our opinion, the record amply supports Special Term’s grant of the divorce and its disposition of the financial aspects of the case, including the alimony and support provisions of the judgment (see Hessen v Hessen, 33 NY2d 406). Hopkins, Acting P. J., Hargett, Damiani, Rabin and Hawkins, JJ., concur.